Porter, J.
delivered the opinion of the court. The petitioner claims a kitchen, built on a lot belonging to him, which he avers to be worth $150, and also damages to the amount of $50, which he alleges to have sustained by the defendant’s having attempted to seize and sell it.
From these allegations it appears that the whole matter in contest, between the parties, is two hundred dollars, and to give this court jurisdiction, it must exceed three hundred. Const. art. 4, § 1.
It is therefore ordered, adjudged and decreed, that this appeal be dismissed, with costs.